Citation Nr: 1138010	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a breathing condition, claimed as secondary to asbestos exposure during service.


REPRESENTATION

Appellant represented by:	Randall Galford, Attorney


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied service connection for a breathing condition, to include as secondary to asbestos exposure during service.

The Board notes that a Travel Board hearing was requested; however, in September 2011, the Veteran's representative withdrew such request.  Accordingly, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011). 


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The Veteran's breathing condition was not shown in service or for many years thereafter, and the preponderance of the evidence shows that the Veteran's breathing condition is not related to his active service, to include possible asbestos exposure therein.


CONCLUSION OF LAW

A breathing condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in June 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, private treatment records, a VA examination report, and lay statements.

In addition, the Veteran was afforded a VA Respiratory (obstructive, restrictive, and interstitial) examination in November 2007.  The Board finds that the VA examination is adequate to allow proper adjudication of the issue on appeal.  The VA examiner reviewed the claims file, conducted a complete examination, recorded all findings considered relevant under the applicable laws and regulations, and considered the full history of the disability on appeal.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002 & Supp. 2011); 38 C.F.R. §3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. §7104(a) (West 2002 & Supp. 2011); 38 C.F.R. §3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. §5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365. 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of Veterans Affairs promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005. 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he is entitled to service connection for a breathing condition due to his alleged exposure to asbestos while performing occupational duties of his military occupational specialty (MOS) as an electronics technician while serving aboard the U.S.S. YELLOWSTONE.  Specifically, the Veteran asserts that he was assigned to work in the teletype/cryptographic repair shop aboard the U.S.S. YELLOWSTONE in or around December 1969.  In or around January 1970, he and others who worked in the repair shop tore out the bulkhead lining, allegedly composed of 4 to 6 inch sheets of asbestos, to convert part of the repair shop into a bathing/sleeping area.  He stated that he slept and worked there for 6 months.  Accordingly, the Veteran asserts that his alleged exposure to asbestos during that time is at least in part why he has 40 percent of normal lung capacity.

Turning to the evidence, the Veteran's service personnel records show that he served aboard the U.S.S. YELLOWSTONE from November 1969 to January 1971 and from April 1971 to April 1973.  His MOS during service was a Device Equipment Technician.

Service treatment records reflect that the Veteran began smoking as early as March 1970.  Throughout service, there was a single respiratory complaint in January 1973 following the Veteran's involvement in a motor vehicle accident.  Complaints of pain in the left side were reported when taking deep breaths.  The diagnostic impression was a muscle strain.  Indeed, chest x-rays performed in December 1970, February 1972, and March 1975 were all within normal limits.  The Veteran's April 1975 separation examination was negative for findings of a respiratory disorder and the physical examination report revealed that his chest and lungs were normal.  

Post service private treatment records reveal a past medical history of having a mass removed from the heart/lung area as a child and a 40 year history of smoking.  They also show a reported 4 year history of asbestos exposure during military service.  The Veteran's post service occupational history is significant for work in a coal mine for three years and at a heavy metal plant in alloy/silicon dust for 20 years.  The Veteran stated that he developed a breathing condition in 2003.

Post service private treatment records reveal that the Veteran initially presented with respiratory complaints in October 2001.  A chest x-ray revealed chronic obstructive lung disease, a calcified granuloma in right mid lung field, and an emphysematous bleb in peripheral left lower lobe.  There was no acute congestion or infiltrates.

In June 2004, the Veteran sought treatment when he began coughing up blood.  A chest x-ray revealed an infiltrate and/or mass at left lung apex.  A CT scan of the chest revealed a very abnormal appearing left upper lobe with stranding, scarring, and irregular linear parenchymal thickening with a mass-like appearance in the posterior upper left lobe.  Questionable pleural plaquing/thickening was noted.  There was a cavitary appearance in one air space region in the left upper lobe with overall volume loss on the left.  The Veteran's physician stated that such findings were consistent with infectious or malignant processes.  

A private treatment record dated in July 2004 indicates that the Veteran had an infectious process.  He was placed on the antibiotic Avalox.  The assessment was pneumonia.  In July 2004, a pulmonologist performed a fiberoptic bronchoscopy with bronchoalveolar lavage which revealed hemoptysis and old fibrocavitary disease in the left upper lobe.  

In October 2004, a follow-up CT scan of the chest revealed an elliptical cavity in the left upper lobe with adjacent soft tissue nodules associated with proximal bronchiectatic changes.  The Veteran was diagnosed with left upper lobe fibro cavitary disease and the pulmonologist stated that the diagnosis upon initial consultation in July 2004 may have been an infected cavity with pneumonia and hemoptysis.  

In June 2005, private treatment notes reveal that the Veteran presented for emergency treatment due to a severe cough productive of blood.  A chest x-ray revealed chronic infiltrate at the left upper lung with thick walled cavity formations with pleural thickening.  A possible diagnosis of tuberculosis was noted.  A CT scan of the chest revealed background changes of moderate emphysema with new nodular densities scattered throughout the left upper and lower lobes which were suspicious of reinspection.  It was noted that such pattern would be quite compatible given the Veteran's history of MAC complex.  Diagnostic impressions included a possible MAC infection and chronic upper lobe fibro-cavitary disease.  Indeed, cultures obtained at the local health department again revealed a diagnosis of MAC complex and tuberculosis testing was negative.  

A July 2006 CT scan of the chest revealed that the cavitary areas and parenchymal scarring about the left upper lobe remained unchanged, emphysema had become severe, there was an interval decrease in nodularity about the left lower lobe, and there was no evidence of acute air space disease or pleural fluid.   

In September 2006, a pulmonary treatment note shows that the Veteran completed 1 year of therapy for atypical MAC infection and he was doing well.  The Veteran reported new use of a respirator at work and he continued to smoke 8 to 10 cigarettes per day. 

In October 2006, the Veteran sought private treatment for shortness of breath which he reported began 5 to 6 years prior while working in the heat and sun.  Upon examination, the Veteran reported an 18 year history of exposure to asbestos, silica and coal dust from working in a foundry, 4 years of exposure to rock dust while working as an underground coalminer, and 6 weeks of direct asbestos exposure.  He also smoked 30 pack years.  X-rays of the chest revealed pneumoconiosis category p/s, 1/0 in the six lung zones, coalescent opacities in the left mid-lung zone and left upper lung zone (ax), chronic obstructive pulmonary disease (COPD)(em), emphysematous bullae (bu), and a 1 centimeter calcified granuloma in the right mid-lung zone.  

In March 2007, a pulmonary function test revealed a severe obstructive ventilatory defect.  

In November 2007, the Veteran was afforded a VA Respiratory (obstructive, restrictive, and interstitial) examination.  The claims file was reviewed and the Veteran's service in the Navy as an electric technician was noted, in addition to his report of asbestos exposure upon tearing out 4 inches of asbestos during a ship renovation.  Diagnosis and removal of a mediastinal tumor at age 6 without subsequent evidence upon CT scan of a mediastinal tumor was noted.  The Veteran's reported post-service occupational history included employment at a silicon plant for the last 20 years.  The examiner did not recommend a pulmonary function test because results would be inconclusive due to diagnoses of cavitary and granulomatous lesions and past diagnoses of MAC infection.  The examiner diagnosed MAC infection/nontuberculosis MAC (NTM) infection - treated.  

Following a review of the Veteran's contentions, the claims file, and a physical examination, the examiner stated that the CT scans of record did not reveal evidence of asbestosis.  The examiner opined that the Veteran's current breathing condition is due to or likely from his nontuberculosis MAC infection which lead to cavitary lesions and gramulomatous changes of the lung parenchyma.  The examiner further opined that the Veteran's COPD is due to his long smoking history and prolonged work history at a silicon plant are other contributory factors for the Veteran's current breathing condition.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that service connection for a breathing condition, to include as secondary to asbestos exposure during service, is not warranted on any basis.  

In this case, there are no complaints or findings of a chronic breathing condition in service or for many years thereafter.  The Veteran denied experiencing asthma, shortness of breath, or a chronic cough on the Report of Medical History completed in conjunction with his separation examination in April 1975, as well as on reports dated throughout service.  Indeed, the Veteran asserts that his respiratory condition did not begin until 2003.

Despite the absence of evidence of asbestos exposure in the Veteran's service records, in light of the Veteran's intermittent but seemingly consistent reports of asbestos exposure in service, the record reflects asbestos exposure was possible.  However, even assuming the Veteran was exposed to asbestos in service, there is no competent medical evidence in the record establishing a nexus between the Veteran's current respiratory disease and an in-service injury or event, including asbestos exposure.  In this regard, the Board notes that the November 2007 VA examiner pointed out that the Veteran's current respiratory condition is due to or is likely from his past MAC diagnosis.  Such opinion appears to be consistent with the private treatment notes indicating that the Veteran's lung condition was likely of an infectious etiology as opposed to pathogenic etiology.  In this regard, a veteran seeking disability benefits must establish not only the existence of a current disability but he must also establish the presence of an injury or event service, as well as an etiological connection between his military service or a service-connected disability and the current disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000).  Presently there is no competent and credible evidence of a nexus between the Veteran's current breathing condition and any incident of his military service, to include potential exposure to asbestos during service.  On the contrary, the only medical opinion weighs against the claim.  

Moreover, to the extent that the Veteran himself believes that there is a medical nexus between his current breathing condition and his military service and possible asbestos exposure, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of a breathing condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's beliefs do not constitute competent medical evidence.  Also, the Veteran has not presented any testimony indicating that there has been continuity of symptomatology since service.  On the contrary, he stated in his claim that the disability began in 2003.  

Accordingly, the Board concludes that a breathing condition was not incurred in or aggravated by active service.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine, however, a chronic breathing condition was not shown in service or for many years thereafter, and the preponderance of the evidence indicates that the Veteran's current breathing condition is not etiologically related to service to include asbestos exposure therein.  Accordingly, service connection for a breathing condition, to include as due to asbestos exposure, is not warranted on any basis.


ORDER

Entitlement to service connection for a breathing condition, claimed as due to asbestos exposure, is denied.   



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


